                                                                                                     -~

                                                                                                       I
UNITED STATES DISTRICT COURT                                                                           '
SOUTHERN DISTRICT OF NEW YORK                                   !·1 V~
                                                                    ··   ~   1T: ____,_

                                                            X   II DATE FILED:
UNITED STATES OF AMERICA,

       -against-                                                             16 er 370 (CM)

MATTHEW CONNOLLY AND
GAVIN CAMPBELL BLACK,

                       Defendants.
____________________x
  ORDER CONCERNING DEFENSE REQUEST FOR "BRADY" & "GIGLIO" MATERIAL
             RELATING TO OPEN INVESTIGATIONS IN WHICH
                   DEUTSCHE BANK IS COO PERATING

McMahon, C.J.:

       At the request of the court, the Government has provided me with two letters--one sent
to defense counsel and one ex parte-in which it advises the court about investigations in which
Deutsche Bank, the former employer of defendants, is presently cooperating.

         Having reviewed both letters, and perceiving no basis on which to conclude that any of
these investigations involves either of the defendants or the LIBOR-rigging investigation that
resulted in their indictment, I can see no reason why it is not possible to balance legitimate law
enforcement needs with the defendants' right to examine knowledgeable representatives of
Deutsche Bank (either on cross or on the defense case) by asking questions about the fact of the
Bank's ongoing cooperation in connection with multiple other investigations, none of which
relates to the charges in this case. The defense has the right to elicit from an appropriate witness
the fact that Deutsche Bank continues to have an interest in making the Government happy.
There is no need to prolong this overly long trial with frolics and detours into the details of
any-I repeat, any--of those investigations.

        If the defense intends to try to elicit this information on cross it must pro ffer that it has a
good faith basis to believe that the witness knows something about such matters. If necessary, we
will take a break between direct and cross and briefly voir dire the witness out of the hearing of
the jury. We will not interrupt the witness' direct or cross for this purpose, so the defense needs
to be ready to identify its intention to examine a particular witness on this subject at the
conclusion of his/her direct testimony.
      This constitutes the decision and order of the c   rt.

Dated: October 2, 2018



                                                               Chief Judge

BY HAND AND ECF TO ALL PARTIES
